Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Rayan Alassaad on Dec. 11, 2021.

31.          (Currently Amended) A multimedia file sharing method, performed by a terminal device, comprising:
obtaining at least one template source file of a first contact installed on the terminal device, wherein the at least one template source file is from a communication record between [[the]] a user of the terminal device and the first contact in the communications application, 
determining a face template of the first contact based on the at least one template source file;
obtaining contact information of the first contact;
establishing a correspondence between the face template and the contact information of the first contact;
displaying a second picture;
performing recognition on the second picture to obtain a face picture in the second picture; and
when the face picture successfully matches the face template of the first contact, sending a multimedia file to the first contact according to the contact information of the first contact using a first communications application based on identification information of the first contact, the multimedia file comprising the second picture, a picture set comprising the second picture, a video file comprising the second picture, a picture generated based on the second picture or a video file generated based on the second picture.

32.          (Currently Amended) The method of claim 31, wherein the contact information of the first contact comprises identification information of the first contact, and wherein sending the multimedia file to the first contact comprises:
                determining the first communications application based on the identification information of the first contact; and
                sending the multimedia file to the first contact according to the identification information of the first contact using the first communications application.

42.          (Currently Amended) A terminal device, comprising: 
a communications device; 
a display panel coupled to the communications device;
a memory coupled to the communications device and the display panel and configured to store instructions; and
a processor coupled to the communications device, the display panel and the memory, the instructions causing the processor to be configured to:
obtain at least one template source file of a first contact installed on the terminal device, wherein the at least one template source file is from a communication record between [[the]] a user of the terminal device and the first contact in the communications application, 
determine a face template of the first contact based on the at least one template source file;
obtain contact information of the first contact;
establish a correspondence between the face template and the contact information of the first contact;
display a second picture using the display panel;
perform recognition on the second picture to obtain a face picture in the second picture; and
when the face picture successfully matches the face template of the first contact, send a multimedia file to the first contact according to the contact information of the first contact using a first communications application based on identification information of the first contact

43.          (Currently Amended) The terminal device of claim 42, wherein the contact information of the first contact comprises identification information of the first contact, and the instructions further causing the processor to be configured to:
determine the first communications application based on the identification information of the first contact; and
send the multimedia file to the first contact according to the identification information of the first contact using the first communications application.
Allowable Subject Matter
Tovino US PGPub: US 2016/0294893 A1 Oct. 6, 2016.

A method for organizing conversations between parties in a Voice over Internet Protocol VoIP system (ABSTRACT, Figs. 5, 6, paragraph 0003).

The client application is running on party A – i.e., mobile phone (Figs. 4A, 4B, paragraphs 0047, 0048)

Call history, video chat, phone calls, and contact list management for an IP phone 312 and/or soft phone 314 (Fig. 3, paragraph 0038).

The client application may form a conversation history between the first party and the one or more other parties (Fig. 5/508, 6/614, paragraphs 0053, 0056).

Claims 31 – 50 are allowed.
The following is the examiner’s statement of reasons for allowance:

Claims 31 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, a multimedia file sharing method, performed by a terminal device, comprising:
obtaining at least one template source file of a first contact in a communications application installed on the terminal device, wherein the at least one template source file is from a communication record between a user of the terminal device and the first contact in the communications application, and the at least one template source file comprising a first picture or a video file; determining a face template of the first contact based on the at least one template source file; obtaining contact information of the first contact; establishing a correspondence between the face template and the contact information of the first contact; displaying a second picture; performing recognition on the second picture to obtain a face picture in the second picture; and when the face picture successfully matches the face template of the first contact, sending a multimedia file to the first contact according to the contact information of the first contact using a first communications application based on identification information of the first contact the multimedia file comprising the second picture, a picture set comprising the second picture, a video file comprising the second picture, a picture generated based on the second picture or a video file generated based on the second picture, in combination with all other limitations in the claim(s) as defined by applicant.

Claims 42 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, a terminal device, comprising: a communications device; a display panel coupled to the communications device; a memory coupled to the communications device and the display panel and configured to store instructions; and a processor coupled to the communications device, the display panel and the memory, the instructions causing the processor to be configured to: obtain at least one template source file of a first contact in a communications application installed on the terminal device, wherein the at least one template source file is from a communication record between a user of the terminal device and the first contact in the communications application, and the at least one template source file comprising a first picture or a video file; determine a face template of the first contact based on the at least one template source file; obtain contact information of the first contact; establish a correspondence between the face template and the contact information of the first contact; display a second picture using the display panel; perform recognition on the second picture to obtain a face picture in the second picture; and when the face picture successfully matches the face template of the first contact, send a multimedia file to the first contact according to the contact information of the first contact using a first communications application based on identification information of the first contact, the multimedia file comprising the second picture, a picture set comprising the second picture, a video file comprising the second picture, a picture generated based on the second picture or a video file generated based on the second picture, in combination with all other limitations in the claim(s) as defined by applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH PATEL whose telephone number is (571)270-1228.  The examiner can normally be reached on Monday thru Friday: 6:30 AM - 3:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH PATEL/Primary Examiner, Art Unit 2642